DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/22 has been entered.
 
Claim Objections
Claims 3 and 9 are objected to because of the following informalities:  Claim 3 depends upon cancelled claim 2.  Examiner assumes this is a typographical error and Applicant intended claim 3 to depend upon claim 1.  Claim 9 recites “wherein the monocular visual inertial odometer method”.  Examiner assumes this is a typographical error and Applicant intended to claim “comprising a monocular visual inertial odometer method”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
	In light of the amendment filed 5/25/22, the rejection of claims 1-19 under 35 U.S.C. 112(b) is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Aryzon – 3D Augmented Reality for Your Smartphone” Kickstarter Campaign, Slaa, Maarten et al., published 5/29/2017 [retrieved 7/13/2021]; Retrieved from the internet <URL: https://www.kickstarter.com/projects/aryzon/aryzon-3d-augmented-reality-for-every-smartphone> (hereinafter referred to as ‘Slaa’) in view of Margolis et al. (US 2014/0168261).

	Regarding claim 1, Slaa discloses an imaging method for modular mixed reality (MR) device, wherein the MR device comprising: an MR calculation module, an MR optical path module, and an MR posture module (see ‘How it Works’ section disclosing phone, optical elements, and phone camera; see also embedded video at 0:41-1:05; see also ‘What’s in the Box’ section);
	the MR calculation module comprises a display assembly (‘How it Works’, phone display disclosed);
	the MR posture module comprises an imaging assembly, and the imaging assembly is configured to collect images in a preset angular direction of the display assembly (see ‘How it Works’ section disclosing phone and phone camera; see also embedded video at 0:41-1:05),
	the MR calculation module is connected to the MR posture module, adjusting display content of the display assembly according to the image data and posture data acquired by the MR posture module (see ‘How it Works’ section; see also embedded video at 0:41-1:05; see also ‘Track It’);
	the MR optical path module comprises a virtual-image optical path and a mixed optical path, the virtual-image optical path being connected to the display assembly (see ‘How it Works’ section; see also embedded video at 0:41-1:05; see also ‘What’s in the Box’ section);
	the input end of the mixed optical path is connected to the virtual-image optical path, while the output end of the mixed optical path is an observation end (see ‘How it Works’ section; see also embedded video at 0:41-1:05; see also ‘What’s in the Box’ section);
	a semi-transparent semi-reflective mirror is configured in the mixed optical path; one surface of the semi-transparent semi-reflective mirror is configured as a real-image introduction surface and the other surface of the mirror is configured as a virtual-image introduction surface; the real-image introduction surface faces a real environment, while the virtual-image introduction surface faces the virtual-image optical path (see ‘How it Works’ section; see also embedded video at 0:41-1:05; see also ‘What’s in the Box’ section, combiner glass disclosed);
	display content of the display assembly is processed and transmitted by means of the virtual-image optical path to form a virtual image (see ‘How it Works’ section; see also embedded video at 0:41-1:05; see also ‘What’s in the Box’ section);
	virtual-image light is reflected by means of the virtual-image introduction surface onto the observation end, and real environment light is transmitted to the observation end by means of the real-image introduction surface, being mixed with the virtual image to form a mixed reality image (see ‘How it Works’ section; see also embedded video at 0:41-1:05; see also ‘What’s in the Box’ section),
	wherein the MR calculation module is a main smart phone (see ‘How it Works’ section disclosing phone and phone camera; see also embedded video at 0:41-1:05),
	the display assembly is a display module of the main smart phone (see ‘How it Works’ section disclosing phone and phone camera; see also embedded video at 0:41-1:05);
	the imaging assembly comprises a main imaging assembly; the main imaging assembly is a rear camera of the main smart phone (see ‘How it Works’ section disclosing phone and phone camera; see also embedded video at 0:41-1:05).
	Slaa fails to disclose an IMU assembly, and the IMU assembly is configured to collect posture data of the MR device, the IMU assembly comprises a magnetometer, a gyroscope and an accelerometer; the IMU assembly has a main IMU assembly and an auxiliary IMU assembly; the main IMU assembly collects the posture data of the display assembly; the main IMU assembly is arranged in the main smart phone; the auxiliary IMU assembly is arranged in one or more control devices wirelessly connected to the main smart phone; the auxiliary IMU assembly collects the posture data or position data of the one or more control devices; the posture data includes posture angle, angular rate or acceleration data; an auxiliary imaging assembly, and the auxiliary imaging assembly is a camera arranged at the control device.
	Margolis teaches an IMU assembly, and the IMU assembly is configured to collect posture data of the MR device (abstract, figs. 1-4, see ¶ 29-31, processing unit may be a cellular telephone and may be integrated into the HMD device; see also ¶ 35, ¶ 81, IMU 132 disclosed; see also fig. 10, ¶ 109-132),
	the IMU assembly comprises a magnetometer, a gyroscope and an accelerometer (figs. 1-4, see ¶ 29-31, processing unit may be a cellular telephone and may be integrated into the HMD device; see also ¶ 35, ¶ 81, IMU 132 disclosed; see also fig. 10, ¶ 109-132);
	the IMU assembly has a main IMU assembly and an auxiliary IMU assembly (figs. 1-4 and 7-8, see ¶ 29-31, see also ¶ 35, ¶ 67-95, IMU 132 and IMU 511 disclosed);
	the main IMU assembly collects the posture data of the display assembly; the main IMU assembly is arranged in the main smart phone (figs. 1-4, see ¶ 29-31, processing unit may be a cellular telephone and may be integrated into the HMD device; see also ¶ 35, ¶ 81, IMU 132 disclosed);
	the auxiliary IMU assembly is arranged in one or more control devices wirelessly connected to the main smart phone; the auxiliary IMU assembly collects the posture data or position data of the one or more control devices; the posture data includes posture angle, angular rate or acceleration data (figs. 1-4 and 7-8, see ¶ 29-31, see also ¶ 35, ¶ 67-95, IMU 511 in handheld device 12 disclosed);
	an auxiliary imaging assembly, and the auxiliary imaging assembly is a camera arranged at the control device (figs. 1-4 and 7-8, see ¶ 29-31, see also ¶ 35, ¶ 67-95, handheld device 12 with camera 22 disclosed).
	Slaa and Margolis are both directed to augmented reality HMD devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Slaa with the IMU assembly of Margolis since such a modification provides for sensing position, orientation, and accelerations of the HMD (Margolis, ¶ 35) and allows direct interaction of a hand held device with virtual objects displayed by the HMD device (Margolis, ¶ 5).

	Regarding claim 3, Slaa discloses wherein: the MR optical path module is a passive MR head-mounted mechanism (see ‘How it Works’ section; see also embedded video at 0:41-1:05);
	the main smart phone is fixed at the MR head-mounted mechanism; the main imaging assembly is the rear camera of the main smart phone (see ‘How it Works’ section disclosing phone and phone camera; see also embedded video at 0:41-1:05);
	Margolis further teaches the control device is either a game console handle, a wearable device that can be worn on the hand or the foot, a sensor and a control device that are fixed at the MR head-mounted mechanism, or an auxiliary phone that is held by a user or is tied to the limbs of the user (figs. 1-4 and 7-8, see ¶ 29-31, see also ¶ 35, ¶ 67-95, e.g., puck 20 may be a conventional cellular telephone).

	Regarding claim 4, Slaa discloses wherein: the virtual-image optical path of the MR head-mounted mechanism comprises a resting plate, a total reflection mirror and a field lens; the field lens is combined by two Fresnel lenses (see ‘How it Works’ section; see also embedded video at 0:41-1:05; see also ‘What’s in the Box’ section, phone rests against plate, mirror disclosed, stereoscopic Fresnel lenses disclosed);
	the main smart phone is placed horizontally on the resting plate; the main smart phone displays the VR split-screen mode image in the form of a horizontal double-split screen when the MR head-mounted mechanism is in operation; the image light of the horizontal double-split screen is reflected by means of the total reflection mirror onto the two Fresnel lenses, which then refract image light of the horizontal double-split screen, so that image light forms two virtual-image light paths with preset field angle (see ‘How it Works’ section; see also embedded video at 0:41-1:05; see also ‘What’s in the Box’ section);
	virtual-image light is reflected by means of the virtual-image introduction surface onto an observation end, and real environment light is transmitted to the observation end by means of the real-image introduction surface, being mixed with the virtual image light to form a mixed reality image (see ‘How it Works’ section; see also embedded video at 0:41-1:05).

	Regarding claim 5, Slaa discloses wherein: the orientation of the rear camera of the main smart phone is the orientation of the MR head-mounted mechanism; the posture data of the display assembly is the posture data of the main smart phone (see ‘How it Works’ section; see also embedded video at 0:41-1:05; see also ‘Track It’);
	when the MR head-mounted mechanism is in operation, the rear camera of the main smart phone collects feature points of the real scene at the initial orientation of the MR head-mounted mechanism, and successively collects images as posture images while the MR head-mounted mechanism is in operation (see ‘How it Works’ section; see also embedded video at 0:41-1:05; see also ‘Track It’);
	the MR calculation module adjusts the images on the horizontal double-split screen according to the variation of the feature points at the posture image and the variation of the posture data of the main smart phone (see ‘How it Works’ section; see also embedded video at 0:41-1:05; see also ‘Track It’).
	Margolis further teaches the IMU assembly at the main smart phone collects the posture data of the main smart phone (figs. 1-4, see ¶ 29-31, processing unit may be a cellular telephone and may be integrated into the HMD device; see also ¶ 35, ¶ 81, IMU 132 disclosed; see also fig. 10, ¶ 109-132).

	Regarding claim 6, Margolis further teaches wherein: the image displayed in the form of the horizontal double-split screen comprises a virtual character and a control identifier (figs. 1, 9-10, see ¶ 27, ¶ 96-101, virtual character and virtual ray disclosed);
	the MR calculation module generates the control identifier according to the posture data and the position data of the control device uploaded by the auxiliary IMU assembly (figs. 1, 9-10, see ¶ 27, ¶ 96-101; see also ¶ 109-132);
	the control identifier moves with the movement of the control device; the virtual character can interact with the control identifier (figs. 1, 9-10, see ¶ 27, ¶ 96-101; see also ¶ 109-132).

	Regarding claim 7, Margolis further teaches wherein: the main smart phone is connected to an external device by network (figs. 1-4, see ¶ 29-31, processing unit may be a cellular telephone and may be integrated into the HMD device; see also ¶ 35, ¶ 81-90);
	the virtual character and the control identifier included in the image that is displayed in the form of the horizontal double-split screen is a part of the mixed reality image (figs. 1, 9-10, see ¶ 27, ¶ 67-95, ¶ 96-101; see also ¶ 109-132);
	the virtual character corresponds to the external device, and when the virtual character interacts with the control identifier, the external device performs respective implementation according to the interaction content (figs. 1, 9-10, see ¶ 27, ¶ 67-95, ¶ 96-101; see also ¶ 109-132).

	Regarding claim 8, Slaa discloses wherein the imaging method sequentially includes the steps of: A1, the user fixing the main smart phone preinstalled with the MR application to the resting plate of the MR head-mounted mechanism (see ‘How it Works’ section; see also embedded video at 0:41-1:05; see also ‘Assembly’);
	A2, the user wearing the MR head-mounted mechanism, and bringing the eyes close to the observation end so as to observe the mixed reality image (see ‘How it Works’ section; see also embedded video at 0:41-1:05);
	A3, activating the MR application of the main smart phone and setting it as a display end; the main smart phone displaying the image in the form of a horizontal double-split screen, image light of the horizontal double-split screen is reflected by means of the total reflection mirror onto the two Fresnel lenses, two Fresnel lenses refract image light of the horizontal double-split screen, so that image light forms two virtual-image light paths with preset field angle; virtual-image light is reflected by means of the virtual-image introduction surface onto an observation end, and real environment light transmitted to the observation end by means of the real-image introduction surface, being mixed with the virtual image light to form a mixed reality image (see ‘How it Works’ section; see also embedded video at 0:41-1:05);
	A4, the rear camera of the main smart phone collecting feature points of the real scene at the initial orientation of the MR head-mounted mechanism, and successively collecting images as posture images while the MR head-mounted mechanism is in operation; the MR calculation module adjusting the images on the horizontal double-split screen according to the variation of the feature points at the posture image and the variation of the posture data of the main smart phone (see ‘How it Works’ section; see also embedded video at 0:41-1:05; see also ‘Track It’);
	Margolis further teaches holding the auxiliary phone which is also a smart phone preloaded the MR application (figs. 1-4 and 7-8, see ¶ 29-31, see also ¶ 35, ¶ 67-95, e.g., puck 20 may be a conventional cellular telephone);
	A5, the user lifting the auxiliary mobile phone to a specific point of the mixed reality image, and activating the MR application on the auxiliary phone and setting it as a control end; the auxiliary IMU assembly on the auxiliary phone collecting the posture data and the position data of the auxiliary phone; the control end uploading the posture data and position data of the auxiliary phone to the display end which is connected to the control end by wirelessly manners (figs. 1, 9-10, see ¶ 27, ¶ 96-101; see also ¶ 109-132);
	A6, the MR calculation module generating the control identifier on the mixed reality image according to the posture data and position data of the auxiliary phone, wherein the control identifier moves with the movement of the auxiliary phone; when the control identifier on the mixed reality image is in contact with or adjacent to the virtual character, the virtual character interacts with the control identifier (figs. 1, 9-10, see ¶ 27, ¶ 67-95, ¶ 96-101; see also ¶ 109-132);
	A7, the virtual character corresponds to the external device, and when the virtual character is interacting with the control identifier, the external device performs corresponding implementation according to the interaction content (figs. 1, 9-10, see ¶ 27, ¶ 67-95, ¶ 96-101; see also ¶ 109-132).
	
	Regarding claim 10, Slaa discloses wherein the MR head-mounted mechanism is made up of a sheet, which is provided with an A-folding section, a B-folding section and a C-folding section along the length (see ‘How it Works’ section; see also embedded video at 0:41-1:05 and 1:30-1:50; see also ‘What’s in the Box’ and ‘Assembly’ sections);
	the A-folding section is fixed with the semi-transparent and semi-reflective mirror and the field lens (see ‘How it Works’ section, portion of device with combiner glass and lenses; see also embedded video at 0:41-1:05 and 1:30-1:50; see also ‘What’s in the Box’ and ‘Assembly’ sections);
	the B-folding section is fixed with the total reflective mirror (see ‘How it Works’ section; portion of device with mirror; see also embedded video at 0:41-1:05 and 1:30-1:50; see also ‘What’s in the Box’ and ‘Assembly’ sections);
	the C-folding section is provided with resting plate; the resting plate is provided with a observation hole for collecting external images by the rear camera of the main smart phone (see ‘How it Works’ section; portion of device with slot for phone; see also embedded video at 0:41-1:05 and 1:30-1:50; see also ‘What’s in the Box’ and ‘Assembly’ sections);
	the method for preparing the MR head-mounted mechanism comprises the steps of: B1, folding the A-folding section and the B-folding section to a rhombic column, so that the lens is located at the connection line of the rhombic vertex; one side surface of the rhombic column is open and is an incident surface of image light, and the other three side surfaces are closed and form an observation hole wall, a semi-transparent semi-reflective mirror wall and a total reflective mirror wall respectively; the incident surface of image light faces the total reflective mirror wall; the total reflective mirror wall is provided with the total reflective mirror; the observation hole locates at the observation hole wall; the side wall of the rhombic column facing the observation hole is the semi-transparent semi-reflective mirror; the semi-transparent semi-reflective mirror locates at the semi-transparent semi-reflective mirror wall (see ‘How it Works’ section; see also embedded video at 0:41-1:05 and 1:30-1:50; see also ‘What’s in the Box’ and ‘Assembly’ sections);
	B2, expanding a light shield at the A-folding section and inserting the light shield into the observation hole wall (see ‘How it Works’ section; see also embedded video at 0:41-1:05 and 1:30-1:50; see also ‘What’s in the Box’ and ‘Assembly’ sections);
	B3, expanding the C-folding section and putting the main smart phone having rear camera on the resting plate, so that the rear camera aligns to the observation hole of the resting plate; folding the C-folding section then to the incident surface of light image of the rhombic column; the observation end includes the observation hole, at which the mixed reality image formed by mixing the screen image of the phone with the external image can be seen when the main smart phone displays the VR split screen mode image in the form of the horizontal double-split screen (see ‘How it Works’ section; see also embedded video at 0:41-1:05 and 1:30-1:50; see also ‘What’s in the Box’ and ‘Assembly’ sections).

	Regarding claim 11, Slaa discloses wherein the MR calculation module is a main smart phone; the display assembly is a display module of the main smart phone (see ‘How it Works’ section disclosing phone and phone camera; see also embedded video at 0:41-1:05);
	the imaging assembly comprises a main imaging assembly; the main imaging assembly is a rear camera of the main smart phone (see ‘How it Works’ section disclosing phone and phone camera; see also embedded video at 0:41-1:05).
	Margolis further teaches the IMU assembly comprises a magnetometer, a gyroscope and an accelerometer (figs. 1-4, see ¶ 29-31, processing unit may be a cellular telephone and may be integrated into the HMD device; see also ¶ 35, ¶ 81, IMU 132 disclosed; see also fig. 10, ¶ 109-132);
	the IMU assembly has a main IMU assembly and zero or more auxiliary IMU assemblies (figs. 1-4 and 7-8, see ¶ 29-31, see also ¶ 35, ¶ 67-95, IMU 132 and IMU 511 disclosed);
	the main IMU assembly collects the posture data of the display assembly and the main IMU assembly is arranged in the main smart phone (figs. 1-4, see ¶ 29-31, processing unit may be a cellular telephone and may be integrated into the HMD device; see also ¶ 35, ¶ 81, IMU 132 disclosed);
	the auxiliary IMU assemblies are arranged in one or more control devices wirelessly connected to the main smart phone; the auxiliary IMU assemblies collect the posture data or position data of the one or more control devices; the posture data includes posture angle, angular rate or acceleration data (figs. 1-4 and 7-8, see ¶ 29-31, see also ¶ 35, ¶ 67-95, IMU 511 in handheld device 12 disclosed);
	an auxiliary imaging assembly, and the auxiliary imaging assembly is a camera at the control device and is optional (figs. 1-4 and 7-8, see ¶ 29-31, see also ¶ 35, ¶ 67-95, handheld device 12 with camera 22 disclosed).

	Regarding claim 12, this claim is rejected under the same rationale as claim 3.

	Regarding claim 13, this claim is rejected under the same rationale as claim 4.

	Regarding claim 14, this claim is rejected under the same rationale as claim 5.

	Regarding claim 15, this claim is rejected under the same rationale as claim 6.

	Regarding claim 16, this claim is rejected under the same rationale as claim 7.

	Regarding claim 17, this claim is rejected under the same rationale as claim 8.

	Regarding claim 18, this claim is rejected under the same rationale as claim 10.

	Regarding claim 19, this claim is rejected under the same rationale as claim 10.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Slaa in view of Margolis as applied to claim 8 above, and further in view of Nerurkar et al. (US 2017/0336511).

	Regarding claim 9, Margolis further teaches wherein a method comprising the steps of: B1, the main smart phone and the auxiliary phone collecting images by means of cameras to generate posture image respectively; the main smart phone and the auxiliary phone collecting posture data by means of built-in IMU assembly respectively; the main smart phone and the auxiliary phone associate the posture image with the posture data respectively, forming a respective spatial image association data; the main smart phone and the auxiliary phone aggregate respective spatial image related data through network connection to generate a unified spatial image related database in the main smart phone and the auxiliary phone (figs. 1, 9-11, see ¶ 67-95; see also ¶ 104-132, scene data is captured and translated into a 3-D world view point cloud map; shared cues are identified to resolve two the two systems with respect to each other into a single Cartesian coordinate system;);
	B2, the main smart phone and the auxiliary phone successively collecting posture images and posture data during the movement, and adding the collected posture images and posture data to the spatial image related database respectively to associate (figs. 1, 9-11, see ¶ 67-95; see also ¶ 104-132, scene data is captured and translated into a 3-D world view point cloud map; shared cues are identified to resolve two the two systems with respect to each other into a single Cartesian coordinate system;);
	B3, during the movement, the main smart phone and the auxiliary phone comparing the collected posture images and the posture data with that data in the spatial image related database to obtain the exact location of the phone in the current space and predict the trajectory and posture change of the phone (figs. 1, 9-11, see ¶ 67-95; see also ¶ 104-132, scene data is captured and translated into a 3-D world view point cloud map; shared cues are identified to resolve two the two systems with respect to each other into a single Cartesian coordinate system;).
	Slaa in view of Margolis fails to explicitly disclose wherein the monocular visual inertial odometer method comprising the steps of: B4, the main smart phone and the auxiliary phone reading the spatial image related database during the movement, and comparing the collected posture images with the posture images and the posture data in the past N time frames collected from the same coordinate and same posture, updating the spatial image related database when there is difference between the collected posture images and the posture images and the posture data in the past N time frames; B5, in steps B3 and B4, the main smart phone and the auxiliary phone comparing and verifying the data with a preset tolerance threshold to improve the efficiency and robustness of the spatial location.
	Nerurkar teaches wherein the monocular visual inertial odometer method comprising the steps of: B4, the main smart phone and the auxiliary phone reading the spatial image related database during the movement, and comparing the collected posture images with the posture images and the posture data in the past N time frames collected from the same coordinate and same posture, updating the spatial image related database when there is difference between the collected posture images and the posture images and the posture data in the past N time frames (abstract, figs. 1-6, see ¶ 3, visual inertial odometry disclosed, see also ¶ 12-14, current pose updated based on tracked motion from a prior time period; see also ¶ 18-46);
	B5, in steps B3 and B4, the main smart phone and the auxiliary phone comparing and verifying the data with a preset tolerance threshold to improve the efficiency and robustness of the spatial location (figs. 1-6, see ¶ 3, see also ¶ 12-14; see also ¶ 18-46, e.g., ¶ 26, ¶ 31, thresholds for comparison disclosed).
	Slaa in view of Margolis and Nerurkar are both directed to augmented reality HMD devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Slaa in view of Margolis with the visual inertial odometry of Nerurkar since such a modification provides highly accurate motion tracking and map-building of an environment even with constrained resources (Nerurkar, ¶ 13).

Response to Arguments
Applicant's arguments filed 5/25/22 have been fully considered but they are not persuasive.  Regarding claim 1, Applicant argues “the IMU 132 [of Margolis] is used to detect the posture data of the head mounted display device 2, not the display assembly, … which is significantly different from the present application” (Remarks, pp. 14-15).
Examiner disagrees.  As cited above, ¶ 31 of Margolis explicitly teaches that the processing unit 4 of head mounted display device 2 may be a cellular telephone and may be integrated into the HMD device.  This processing unit 4, combined with the IMU 132 of Margolis, constitutes the claimed “IMU assembly” of claim 1.  This “IMU assembly” senses position, orientation, and accelerations of head mounted display device 2 (see ¶ 35 of Margolis).  The display assembly of Margolis (see figs. 2-3, ¶ 33-34) is mounted on the head mounted display device, and thus the posture of the head mounted display device is the posture of the display assembly.  Examiner further notes that the rejection of the claims is based on the combination of Slaa in view of Margolis, and thus Applicant’s piecemeal analysis of Margolis is not persuasive (e.g., see also Slaa, phone is mounted on head mounted device; see ‘How it Works’ section).
The rejection of the claims is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626